Mr. Justice Dibell delivered the opinion of the court. 3. Trial, § 57*—when order for goods is not in evidence. Where a written order for the purchase of certain goods by defendant was offered in evidence, in an action for the purchase price of the goods, and was admitted as to such matters as were indorsed thereon with approval of defendant who signed it and not as to other matters, and no proof was made as to what matters indorsed on the order were made with defendant’s approval, held that such order was not in evidence and there was nothing to base a claim that a verbal warranty of the goods was avoided by such subsequent written order. 4. Sales—when rule that written contract avoids prior verbal warranty is inapplicable. The rule that a written contract of sale avoids a prior verbal warranty has no application where the writing is only an order for the goods. 5. Appeal and error, § 1301*—when presumed that decision of trial court as to amount of damages is correct. Where the trial court examined certain automobile tires offered in evidence to support a defense of breach of warranty in the purchase thereof, and no witness described such tires and no photograph thereof was in the record or the tires certified to the Appellate Court, held that the Appellate Court will presume that the decision of the trial court on the amount of damages was correct.